DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 5/13/2022. Claims 1, 5, 10, 12 have been amended. Claims 14-20 are new. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Interpretation
It is noted that claims 8, 9 comprises product-by-process claim limitation such as “is heat-treated at a temperature in the range of 400 degrees Celsius and 800 degrees Celsius,” “is heat-treated at a heater treatment temperature in the range of 30 minutes and 4 hours.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the catalyst is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  


Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(2) as being anticipated by KLOSE-SHUBERT, on claims 5 is withdrawn because the Applicant have amended the claims. 
The rejection under 35 U.S.C. 102(a)(2) as being anticipated by KLOSE-SHUBERT, on claims 1-4, 6-9 are maintained. The rejection is  modified in view of the Applicant’s amendments.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KLOSE-SHUBERT (US Publication 2014/0349203).
Regarding claims 1, 8, 9 , the KLOSE-SHUBERT reference discloses a membrane electrode assembly comprising a polymer electrolyte interposed between an anode electrode and a cathode electrode, the anode electrode comprising an anode catalyst layer adjacent at least a portion of a first major surface of the polymer electrolyte, the cathode electrode comprising a cathode catalyst layer adjacent at least a portion of a second major surface of the polymer electrolyte ([0003]) at least one of the anode and cathode catalyst layers comprising a first catalyst composition comprising a noble metal ([0041]-[0042]) and a second composition comprising an iridium-containing metal oxide supported on a cerium oxide support (Abstract, [0031], [0036]), all are supported by a diffusion layer (Applicant’s first support [0074]).
In alternative:
Regarding claims 1, 8, 9, 15, the KLOSE-SHUBERT discloses a membrane electrode assembly comprising a polymer electrolyte interposed between an anode electrode and a cathode electrode, the anode electrode comprising an anode catalyst layer adjacent at least a portion of a first major surface of the polymer electrolyte, the cathode electrode comprising a cathode catalyst layer adjacent at least a portion of a second major surface of the polymer electrolyte ([0003]) at least one of the anode and cathode catalyst layers comprising a first catalyst composition comprising a noble metal ([0041]-[0042]) and a second composition comprising an iridium-containing metal oxide supported on a cerium oxide support (Abstract, [0031], [0036]). The KLOSE-SHUBERT reference further discloses iridium oxide coating can be supported on cerium oxide (Applicant’s second composition). The KLOSE-SHUERT reference also discloses the coating can further comprise niobium oxide (Applicant’s claimed second support [0036]) supporting platinum catalyst on the coating. Thus, platinum (Applicant’s claimed noble metal) can be supported or unsupported by niobium oxide of that coating.  
 
Regarding claims 2, the KLOSE-SHUBERT reference discloses the noble metal of the first catalyst composition is selected from the group consisting of platinum, gold, ruthenium, osmium, palladium, silver; and compounds, alloys, solid solutions, and mixtures thereof ([0041]).  
Regarding claim 3, the KLOSE-SHUBERT reference discloses wherein the noble metal of the first catalyst composition comprises platinum ([0041]).  
Regarding claim 4, the KLOSE-SHUBERT reference discloses first catalyst composition comprises a mixture of platinum and a non-noble metal selected from the group consisting of cobalt, iron, molybdenum, nickel, tantalum, tin, tungsten; and compounds, alloys, solid solutions, and mixtures thereof ([0042]).  
Regarding claim 6, the KLOSE-SHUBERT reference discloses the iridium-containing metal oxide is iridium oxide or iridium ruthenium oxide ([0036]).
Regarding claim 7, the KLOSE-SHUBERT reference discloses  the first catalyst composition is in a first discrete layer and the second composition is in a second discrete layer in the at least one of the anode and cathode catalyst layers (Abstract; discrete coating layers).  
Regarding claims 10 and 12, the KLOSE-SHUBERT reference discloses a membrane electrode assembly comprising an anode and cathode with the polymer electrolyte interposed between. The anode comprising an anode catalyst layer adjacent at least a portion of a first major surface of the polymer electrolyte, the cathode comprising a cathode catalyst layer adjacent at least a portion of a second major surface of the polymer electrolyte. Both of the anode and cathode layer [0071]) comprising a first catalyst composition comprising a noble metal and a second composition comprising an iridium containing metal oxide supported on a cerium oxide support which is different from the first support, all are supported by a diffusion layer (Applicant’s first support [0074]).
In alternative:
Regarding claims 10, 12, 18, the KLOSE-SHUBERT reference discloses a membrane electrode assembly comprising an anode and cathode with the polymer electrolyte interposed between. The anode comprising an anode catalyst layer adjacent at least a portion of a first major surface of the polymer electrolyte, the cathode comprising a cathode catalyst layer adjacent at least a portion of a second major surface of the polymer electrolyte. Both of the anode and cathode layer [0071]) comprising a first catalyst composition comprising a noble metal and a second composition comprising an iridium containing metal oxide supported on a cerium oxide support which is different from the first support. The KLOSE-SHUBERT reference further discloses iridium oxide coating can be supported on cerium oxide (Applicant’s second composition). The KLOSE-SHUERT reference also discloses the coating can further comprise niobium oxide (Applicant’s claimed second support [0036]) supporting platinum catalyst on the coating. Thus, platinum (Applicant’s claimed noble metal) can be supported or unsupported by niobium oxide of that coating.  
Regarding claim 11, the KLOSE-SHUBERT reference discloses wherein the iridium-containing metal oxide supported on the cerium oxide support is a water electrolysis catalyst ([0070]). 
Regarding claims 14, 17 and 20, the KLOSE-SHUBERT discloses the support is made of carbon (nano)fiber, (nano)fibre ([0003], [0074]).
Regarding claim 19, the KLOSE-SHUBERT discloses the second support to be cerium oxide.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KLOSE-SHUBERT (US Publication 2014/0349203).
Regarding claim 13, the KLOSE-SHUBERT reference disclosed the claimed invention above and further incorporated herein. The KLOSE-SHUBERT reference is silent in disclosing the iridium- containing metal oxide supported on the cerium oxide support improves cell reversal tolerance. However, it is the position of the Examiner that such properties are inherent, given that both the KLOSE-SHUBERT reference and the present application utilize similar or the same catalyst materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
	Regarding claim 16, the KLOSE-SHUBERT discloses the claimed invention above and further incorporated herein. The KLOSE-SHUBERT reference discloses the loading of the first catalyst to be in the range of 5-60wt% ([0043]) which overlaps the claimed range of 20-80 wt%. Therefore, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773.
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. The Applicant principal arguments are:
The Applicants argue, “ the noble metal in the first catalyst composition is unsupported or supported on its own support, rather than on the iridium- containing metal oxide that is supported on cerium oxide, and the iridium-containing metal oxide supported on a cerium oxide support is used as a separate second composition. One skilled in the art would readily understand that in the catalyst layer of the present application, the first catalyst composition coexists with the second composition but is not chemically bonded to the surface of the second composition because it is specifically noted that the first catalyst composition comprising the noble metal is either unsupported or supported on its own support. The inventors have surprisingly discovered that by using a second composition including an iridium-containing metal oxide supported on a cerium oxide support as an additive, rather than as a support, in the anode or cathode catalyst layers, fuel cell performance is enhanced (see, e.g., table 3 and paragraph [0040] of the application as filed).”
However, there is no claimed limitations that recites that the noble metal “must be supported or unsupported on its own support.” MPEP2111 states, “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.” Thus, the claimed limitation is still broad and can be interpreted as the support is a diffusion layer or the niobium oxide of the coating layer. Please refer to the rejection above.
The Applicants argue, “Accordingly, Klose-Schubert fails to disclose or otherwise suggest the recited anode and/or cathode catalyst layer.”
	However, in Paragraph 71, the Klose-Shubert reference discloses that the electrocatalysts can be present “both as anode catalysts and cathode catalysts” Thus, the Klose-Shubert recites the claimed invention.
	The Examiners response is applicable for the arguments of the independent claims of 10 and 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2014/322631 to KLOSE-SHUBERT

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725